Title: James Madison to William Crawford, 14 November 1826
From: Madison, James
To: Crawford, William


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                 Novr. 14. 1826
                            
                        
                        I have rcd. Sir, your pamphlet on the question of Retroceeding George Town to the State of Maryland, with a
                            request of* my ideas on the subject
                        The question involves several points which would require more development than is permitted by other claims
                            on the remnant of time now before me; nor am I sure that it would be discreet to intrude my opinion, on a local subject
                            which it is understood divides those equally interested in it.
                        I feel no restraint however from saying that the publication indicates  maturity of thought & of
                            stile, that does much credit, to so young an author; and that the side espoused by him in the controversy is not likely to
                            suffer from the want of an able support. I tender you Sir my respects and my friendly wishes.
                        
                            
                                J. M.
                            
                        
                    